Citation Nr: 0003085	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition to 
include chloracne as secondary to exposure to herbicides. 

2.  Entitlement to service connection for peripheral 
neuropathy to include acute or subacute peripheral neuropathy 
as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran had verified periods of active duty with the Navy 
from February 1965 to September 1965, with the Marine Corps 
from October 1965 to August 1968, with the Army from 
September 1968 to July 1971, with the Navy from October 1971 
to June 1972, and with the Army from November 1972 to April 
1973 and from February 1974 to September 1975.  The veteran 
served in Vietnam with the Marine Corps and with the Army. 

This matter arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that denied a claim for service 
connection for a skin condition to include chloracne as 
secondary to exposure to herbicides.  That decision also 
found that a claim for service connection for acute and 
subacute peripheral neuropathy was not well grounded.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of these issues.

In a March 1997 substantive appeal, the veteran indicated 
that he did not desire a hearing.  

The case was remanded in February 1999 for additional 
development.  All requested actions were completed to the 
extent possible and the case was returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
skin condition claim has been obtained.

2.  The veteran has chloracne secondary to exposure to Agent 
Orange in Vietnam.  


3.  Competent evidence of a nexus between any peripheral 
neuropathy and active service has not been submitted.


CONCLUSIONS OF LAW

1.  Chloracne was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1137, 1154 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

2.  The claim for service connection for peripheral 
neuropathy to include acute or subacute peripheral neuropathy 
as secondary to exposure to herbicides is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record reflects that the veteran had verified active 
Marine Corps service as a rifleman in Vietnam from December 
1966 to February 1968.  He was awarded the Purple Heart for 
wounds received on January 25, 1968.  He served an additional 
tour in Vietnam with the Army and was awarded the Army 
Commendation Medal for operations against a hostile enemy 
force from July 1969 to July 1970.

The veteran's initial Navy entrance examination report in 
January 1965 is negative for relevant disorders.  A July 1965 
treatment report indicates that the veteran was examined in 
conjunction with a psychiatric evaluation.  The head, ears, 
eyes, nose, throat, chest, and abdomen were found to be 
within normal limits.  In September 1965, severe acute acne 
was treated with pHisoHex and tetracycline.  A September 1965 
discharge examination report notes mild non-disabling acne.

Service medical records (SMRs) from active Marine Corps 
service from October 1965 to August 1968 indicate that in 
July 1966, the veteran had severe acne on the shoulders and 
chest.  He was treated with tetracycline, cream and lotion.  
Malaria and dermatomycosis were diagnosed in May 1967 while 
in Vietnam.  Severe acne on the chest, back, face, and 
buttocks were also noted at that time and the veteran had a 
tinea versicolor fungal infection on the back and chest and 
also a fungal rash in the perineum.  A September 1967 report 
notes that the veteran had a hyperactive right knee jerk and 
absent left knee jerk.  He was wounded in action in January 
1968 and later received a Purple Heart.  He was evacuated 
from Vietnam in February 1968 for malaria treatment.  A March 
1968 report notes acute acne vulgaris.  

A September 1968 reenlistment examination report is negative 
for peripheral neuropathy.  On a report of medical history, 
the veteran checked "no" to any history of neuritis.  A 
February 1969 examination report indicates that the veteran 
checked "no" to history of neuritis and the examiner found 
the neurologic system to be normal.  A March 1970 treatment 
report notes that veteran reported dizziness or loss of 
consciousness.  On examination, no neuropathy was found and 
his deep tendon reflexes were noted to be equal.  A March 
1971 dermatology consultation report notes moderate acne 
vulgaris on the chest and back since age 12 or so.  The 
examiner noted that the veteran worked as a mechanic, which 
probably made the condition worse.  An April 1971 examination 
report indicates that the veteran reported a history of skin 
problems and the examiner noted acne vulgaris.

In June 1979, the veteran submitted a claim for service 
connection for several health problems.  In his claim, he 
reported exposure to Agent Orange in Vietnam in 1966; 
however, no specific disorder was claimed or reported as 
having been caused by this exposure.

In March 1980, the veteran reapplied for VA benefits.  
Although he did not mention peripheral neuropathy or a skin 
condition, he reported treatment by a Dr. Barrett of 
Wheeling, West Virginia.  He also reported that he was 
currently serving a life sentence at the West Virginia State 
Penitentiary.

The veteran was afforded an Agent Orange examination in March 
1980 and a VA general medical examination in September 1980.  
The March 1980 Agent Orange examination report notes 
continued acneform lesions of the back, shoulders, and 
buttocks.  During the examination the veteran completed a 
questionnaire, reporting repeated direct exposure to 
herbicides that were being sprayed in the area in which he 
served while in Vietnam.  The September 1980 report notes 
severe acne vulgaris.  The examination report also notes that 
no neurological disorders were detected.

Private medical reports were subsequently received from a Dr. 
Edgar Barrett of the Wheeling Clinic and indicate treatment 
at various times during 1980 for back pain.  A March 1980 
examination report indicates a complaint of backache since 
shrapnel injury.  Dr. Barrett reported that the veteran's 
straight leg raising was full and his ankle jerks were equal 
and present.  There was no muscle wasting or weakness.  No 
peripheral neuropathy was noted.

Treatment reports made during incarceration were received at 
the RO at various times.  A May 1987 psychiatric examination 
report from the West Virginia State Penitentiary in 
conjunction with a claim for service connection for PTSD 
indicates that the veteran had diabetes, hypertension, 
obesity, and that he mentioned his exposure to Agent Orange 
but was unable to describe what symptoms resulted from that 
exposure.

In September 1995, the veteran requested service connection 
for chloracne and a skin condition claimed due to Agent 
Orange.  In response, the RO sent a letter to the veteran 
requesting that he supply any medical records of 
manifestations of Agent Orange exposure.  

In September 1996 the veteran reported that he had received 
treatment at VA Medical Center Clarksburg while an inmate in 
prison.  He also requested a VA skin examination and 
requested service connection for peripheral neuropathy.  He 
submitted maps of South Vietnam noting various places and 
dates that he had served.  

An annotation in the claims file dated in October 1996 states 
that Beckley and Clarksburg VA facilities had no records 
concerning the veteran.

In October 1996, the veteran reported that chloracne had been 
first diagnosed at VAMC Clarksburg in 1979.  He also reported 
that he had seen a VA doctor in Seattle in 1968, but never 
heard anything more from that location.  He did not allege 
any treatment for peripheral neuropathy.

In November 1996, the South Seattle, Washington VA Medical 
Center reported that there were no records on file concerning 
the veteran.  

As noted in the introduction, in a December 1996 decision the 
RO found that a claim for service connection for acute and 
subacute peripheral neuropathy was not well grounded.  The RO 
also determined that service connection for a skin condition 
to include chloracne as secondary to exposure to herbicides 
was not warranted because the condition was not clinically 
shown within one year of the last potential exposure to 
herbicides.

In a January 1997 notice of disagreement, the veteran 
reported that he never had a skin disease when he was 12 
years old.  

In a March 1997 substantive appeal, the veteran again 
reported that he did not have acne prior to active service.  

In April 1997, the veteran submitted an addendum to his 
substantive appeal noting that the acne that was reported in 
his SMRs in September 1965 was merely "a case of teenage 
pimples."  He reported that he first experienced breakouts of 
acne, blackheads, and boils on his chest, back groin, and 
buttocks after multiple direct exposure to herbicides in the 
foliage around Khe Sanh during his first combat tour.  He 
reported that during his second tour, he himself sprayed 
herbicides on the foliage around his base's perimeter and 
then experienced an acne breakout.  He also recalled that 
never during any examination had he said that he had acne at 
age 12, but he might have reported that he had had acne for 
the previous 12 months.

In February 1999, the Board remanded the case to the RO for 
additional development.  The Board requested that certain 
SMRs and other records be obtained and that the veteran 
undergo a VA examination.  

In March 1999, the RO received clinical treatment reports 
from Mount Olive Correctional Facility.  These reports 
reflect treatment during the 1990's for various conditions.  
An August 1997 report noted insulin dependent diabetes 
mellitus (IDDM) with a diabetic foot with ulcer, neuropathy, 
and other skin symptoms.  A September 1997 electromyography 
(EMG) and nerve conduction velocity (NCV) study reflects 
peripheral neuropathy.  The report notes a 12-year history of 
IDDM and complaint of bilateral foot numbness for the prior 
22 years.  In January 1999, a draining furuncle on the back 
of the head was noted.  

In September 1999, the veteran underwent a VA skin disease 
examination.  The report reflects review of the claims file.  
The examiner noted that the veteran's SMRs showed no evidence 
of acne at the time of his January 1965 entrance examination 
and that severe acne was shown after exposure to Agent 
Orange.  The veteran himself recalled severe facial acne 
several months after enlistment that resolved.  The examiner 
reported that currently there were erythematous sore papulae 
under the chin on the neck.  The back was covered with 
comedones (blackheads) with sebaceous cysts.  The pores were 
enlarged with some scars.  The examiner noted specifically 
that this condition was typical of chloracne.  The examiner 
offered a diagnosis of chloracne secondary to Agent Orange 
exposure in Vietnam.  The prognosis was guarded; the 
condition was noted to be currently active.  

The veteran also underwent a VA peripheral nerve examination 
in September 1999.  That examination report notes complaint 
of back pain and numbness of the feet and legs.  The veteran 
reported intermittent swelling of the left foot and deformity 
of the left toes.  He reported that he stumbled while walking 
but had not fallen down.  He attributed his gait unsteadiness 
to numbness of the feet.  He reported dizziness, but so far 
no fainting spells or headaches.  The examiner reported that 
there was no retinopathy.  The only abnormal neuropathy noted 
was decreased pinprick sensation over the feet, legs, 
forearms and hands, and depressed deep tendon reflexes.  
Pedal pulses were not well palpable.  The impressions were 
chronic hypesthesia of the hands, forearms, feet, and legs 
probably secondary to diabetic peripheral polyneuropathy; 
chronic low back strain; and, consider associated peripheral 
vascular occlusive disease affecting both lower extremities.  
Good motor power of the extremities was also noted.

II.  Legal Analysis

A.  Skin Condition

Initially, the Board finds that the veteran's claim is well 
grounded.  He has submitted evidence of a current skin 
disability and evidence of a medical relationship between the 
current disability and skin conditions noted during active 
service.  The Board finds that all relevant evidence for 
equitable disposition of this claim has been obtained and 
that no further assistance to the veteran is required to 
comply with the VA duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).  

The Board must now review the claim on its merits and account 
for the evidence that it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999). 

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  Thus, service connection may be 
presumed for residuals of exposure to Agent Orange by showing 
two elements.  First, a veteran must show that he served in 
the Republic of Vietnam during the Vietnam War era.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e); the specified diseases 
include chloracne and other acneform disease consistent with 
chloracne.  In addition, for purposes of presumptive service 
connection for chloracne and other acneform disease 
consistent with chloracne, the condition must have become 
manifest to a degree of 10 percent or more within a year of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

Thus, a veteran of active Vietnam service during the Vietnam 
era is not "presumed" to have been exposed to a herbicide 
agent until a disease listed at 38 C.F.R. § 3.309(e) has 
actually been shown.  Moreover, affirmative evidence that the 
veteran was not exposed to any such agent will rebut the 
presumption of exposure.  McCartt v. West, 12 Vet. App. 164, 
168 (1999).  In this case, however, because an acneform skin 
condition was shown within a year of active duty in Vietnam, 
exposure to a herbicide agent may be presumed.

The medical evidence indicates that an acneform skin 
condition manifested itself during the veteran's service in 
Vietnam.  A recent VA medical examiner offered a diagnosis of 
chloracne and clearly attributed it to exposure to herbicides 
during active service Vietnam.  There appears no medical 
evidence directly contradicting this nexus opinion and the 
opinion appears to be based on a correct fact pattern.  
Although an SMR notes acne since age 12, the veteran reported 
that he did not have acne prior to active service and the 
Board notes that his initial entrance examination report does 
not indicate any acne.  Moreover, the Board notes that the 
recent favorable nexus opinion, which is based on the entire 
history of the claim, still concluded that the current 
chloracne was a result of exposure to herbicide in Vietnam.  

Because the evidence in this case clearly favors the claim, 
the claim for service connection for a skin condition to 
include chloracne as secondary to exposure to herbicides is 
granted.

B.  Peripheral Neuropathy and Acute or Subacute Peripheral 
Neuropathy

The threshold question with respect to any claim for service 
connection is whether the veteran has met his initial burden 
of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997). 

Since active service, a diagnosis of peripheral neuropathy 
has been given; however that was many years after separation 
from active service.  The claim lacks a medical nexus between 
the diagnosed condition and an incident of active service.  
As such, an element of a well-grounded claim is missing.

Although the veteran has reported foot numbness relating back 
to active service, and he is competent to report such 
symptoms, he, as a layperson without proper medical training 
and expertise, is not competent to provide probative evidence 
on a medical issue such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In this case, the Board emphasizes 
that to be well grounded (even through the alternative well 
grounding provisions noted above) the veteran's claim must be 
supported by competent medical evidence of a nexus between 
the continuous symptomatology and a current condition, such 
as peripheral neuropathy or diabetic neuropathy.  Savage, 
10 Vet. App. at 498.  In the absence of this evidence, the 
claim must be denied as not well grounded.  As such, the VA 
is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


ORDER

1.  The claim for service connection for a skin condition to 
include chloracne as secondary to exposure to herbicides is 
granted.

2.  Evidence of a well-grounded claim not having been 
submitted, the claim for service connection for peripheral 
neuropathy to include acute or subacute peripheral neuropathy 
as secondary to exposure to herbicides is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

